Citation Nr: 0506616	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  03-34 017	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for paranoid 
schizophrenia.

2.  Whether new and material evidence has been received to 
reopen a claim seeking to establish service connection for 
left knee arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1951 to November 1952.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal of a May 2001 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Newark, New Jersey.  In December 2004 
the veteran provided testimony at a Travel Board hearing 
before the undersigned.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published.  See 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  In 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), the United 
States Court of Appeals for Veterans Claims (Court) provided 
guidance regarding the notice requirements mandated by the 
VCAA.  [Regulations implementing the VCAA also include a new 
definition of new and material evidence, applicable to claims 
to reopen filed on or after August 29, 2001.  As the instant 
petition to reopen a claim was filed prior to that date, the 
new definition does not apply.]  All pertinent notice 
requirements of the VCAA and implementing regulations appear 
to be met.  VCAA notice was provided to the veteran most 
recently in December 2003, prior to the last recertification 
of the claims to the Board.

It appears that the RO was quite thorough in its development 
of these matters.  Alternate sources of service information, 
including service personnel records and Surgeon General's 
Office records, have been pursued (but have been fruitless).  
However, at the December 2004 hearing, the veteran revealed 
that he has been receiving Social Security Administration 
(SSA) [disability] benefits since the "eighties."  See 
hearing transcript, page 5.  Medical records considered in 
the adjudication of the SSA claim (and the SSA 
decision/determination itself) are not associated with the 
claims file, and there is no indication of an attempt to 
obtain such records.  Those records may contain information 
pertinent to the veteran's claims, and VA is required to 
obtain them.  38 C.F.R. § 3.159.  The veteran also indicated 
that he was currently being seen for his psychiatric problems 
at the East Orange VA medical facility.  The most recent 
medical records from this facility associated with the claims 
file are dated in June 2002.  Later records are also 
constructively of record, and potentially may include 
evidence pertinent to the matters at hand.  Thus, further 
development is indicated.  The veteran testified that his 
left knee arthritis is the result of an accident in service 
(when he was ejected from a truck going over a cliff) while 
he was stationed in Korea.  See hearing transcript pages 9, 
11.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should obtain copies of the 
SSA determination awarding the veteran 
SSA disability benefits and of the 
medical records considered in that 
determination.  If such records are 
unavailable because they have been lost 
or destroyed, it should be so noted.

2.  The RO should obtain copies of 
complete records of treatment afforded 
the veteran at the East Orange VA medical 
facility from June 2002 to the present.  
If such records cannot be obtained, the 
reason why should be explained in the 
record.

3.  The RO should review any records 
obtained pursuant to the requests above 
and arrange for any further development 
suggested by the records.  Then the RO 
should re-adjudicate the claims.  If 
either remains denied, the appellant and 
his representative should be provided an 
appropriate supplemental statement of the 
case (SSOC) and given the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These 
claims must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board 
for additional development or other appropriate action must 
be handled in an expeditious manner.



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


